                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION




ADAM MILES,                                       :

                Plaintiff,                        :

vs.                                               :    CIVIL ACTION 17-00454-JB-N

COI NORMAN,                                       :

                Defendant.                        :



                                              ORDER


         After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

court.   It is ORDERED that this action be and is hereby DISMISSED without prejudice for

failure to prosecute and to obey the Court's order.

         DONE and ORDERED this 17th day of October, 2018.



                                               s/JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE
